UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the Quarterly Period Ended September 30, 2009. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto Commission File Number 001-32504 TreeHouse Foods, Inc. (Exact name of the registrant as specified in its charter) Delaware 20-2311383 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) Two Westbrook Corporate Center, Suite1070 Westchester, IL 60154 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (708)483-1300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x There were 31,928,672 shares of Common Stock, par value $0.01 per share, outstanding as of October 30, 2009. Table of Contents Table of Contents Page Part I — Financial Information Item 1 — Financial Statements (Unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 — Controls and Procedures 29 Report of Independent Registered Public Accounting Firm 30 Part II — Other Information Item 1 — Legal Proceedings 31 Item 1A — Risk Factors 31 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 — Defaults Upon Senior Securities 31 Item 4 — Submission of Matters to a Vote of Security Holders 31 Item 5 — Other Information 31 Item 6 — Exhibits 32 -2- Table of Contents Part I — Financial Information Item 1. Financial Statements TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, December 31, 2009 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 3,654 $ 2,687 Receivables, net 105,765 86,837 Inventories, net 303,955 245,790 Deferred income taxes 7,418 6,769 Prepaid expenses and other current assets 8,991 10,315 Assets held for sale 4,081 4,081 Total current assets 433,864 356,479 Property, plant and equipment, net 278,702 270,664 Goodwill 576,094 560,874 Identifiable intangible and other assets, net 166,848 167,665 Total assets $ 1,455,508 $ 1,355,682 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 176,499 $ 187,795 Current portion of long-term debt 597 475 Total current liabilities 177,096 188,270 Long-term debt 475,477 475,233 Deferred income taxes 44,092 27,485 Other long-term liabilities 38,319 44,563 Total liabilities 734,984 735,551 Commitments and contingencies (Note 16) Stockholders’ equity: Preferred stock, par value $0.01 per share, 10,000,000 shares authorized, none issued — — Common stock, par value $0.01 per share, 90,000,000 and 40,000,000 shares authorized, respectively, 31,928,544 and 31,544,515 shares issued and outstanding, respectively 319 315 Additional paid-in capital 582,348 569,262 Retained earnings 173,173 113,948 Accumulated other comprehensive loss (35,316 ) (63,394 ) Total stockholders’ equity 720,524 620,131 Total liabilities and stockholders’ equity $ 1,455,508 $ 1,355,682 See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) Net sales $ 378,865 $ 374,576 $ 1,106,866 $ 1,102,568 Cost of sales 298,347 301,416 874,793 890,390 Gross profit 80,518 73,160 232,073 212,178 Operating expenses: Selling and distribution 25,671 29,060 79,969 86,672 General and administrative 20,752 15,959 56,388 46,961 Other operating (income) expense, net (14,354 ) 722 (13,929 ) 12,572 Amortization expense 3,375 3,331 9,954 10,346 Total operating expenses 35,444 49,072 132,382 156,551 Operating income 45,074 24,088 99,691 55,627 Other (income) expense: Interest expense 4,807 6,493 14,144 21,785 Interest income (21 ) — (39 ) (107 ) Loss (gain) on foreign currency exchange (2,968 ) 1,869 (4,772 ) 3,724 Other income, net (151 ) (87 ) (1,416 ) (268 ) Total other expense 1,667 8,275 7,917 25,134 Income before income taxes 43,407 15,813 91,774 30,493 Income taxes 15,343 4,733 32,553 9,060 Net income $ 28,064 $ 11,080 $ 59,221 $ 21,433 Weighted average common shares: Basic 32,280 31,397 31,797 31,281 Diluted 33,129 31,514 32,387 31,399 Net earnings per common share: Basic $ .87 $ .35 $ 1.86 $ .69 Diluted $ .85 $ .35 $ 1.83 $ .68 See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September 30, 2009 2008 (Unaudited) Cash flows from operating activities: Net income $ 59,221 $ 21,433 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 24,978 25,160 Amortization 9,954 10,346 Loss (gain) on foreign currency exchange, intercompany note (4,465 ) 3,107 Mark to market adjustment on interest rate swap (1,229 ) — Excess tax benefits from stock-based payment arrangements (60 ) (325 ) Stock-based compensation 9,951 8,795 Write down of impaired assets — 5,173 Gain on disposition of assets, net (12,612 ) (652 ) Deferred income taxes 11,743 7,165 Other 120 393 Changes in operating assets and liabilities, net of acquisitions: Receivables (5,614 ) (16,630 ) Inventories (54,083 ) 6,535 Prepaid expenses and other current assets 1,584 (6,358 ) Accounts payable, accrued expenses and other liabilities (10,561 ) 28,550 Net cash provided by operating activities 28,927 92,692 Cash flows from investing activities: Additions to property, plant and equipment (30,877 ) (40,799 ) Insurance proceeds — 4,800 Acquisitions of businesses — (251 ) Proceeds from sale of fixed assets 35 1,659 Net cash used in investing activities (30,842 ) (34,591 ) Cash flows from financing activities: Net repayment of debt (949 ) (69,460 ) Proceeds from stock option exercises 3,405 3,965 Excess tax benefits from stock-based payment arrangements 60 325 Cash used to net share settle equity awards (324 ) — Net cash provided by (used in) financing activities 2,192 (65,170 ) Effect of exchange rate changes on cash and cash equivalents 690 (287 ) Net increase (decrease) in cash and cash equivalents 967 (7,356 ) Cash and cash equivalents, beginning of period 2,687 9,230 Cash and cash equivalents, end of period $ 3,654 $ 1,874 See Notes to Condensed Consolidated Financial Statements. -5- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the nine months ended September 30, 2009 (Unaudited) 1.
